Title: Report on the Exports of the United States for One Year Ending September 30, 1792, 28 February 1793
From: Hamilton, Alexander
To: President of the Senate


Treasury Department February 28th 1793 [Communicated on February 28, 1793]
[To the President of the Senate]
Sir,
I have the honor to transmit to you a return of the Exports of the United States for one year ending on the 30th. day of September 1792, exhibiting the Quantity of the various Articles thereof exported to the home dominions, and to the Colonial Dominions of all the foreign nations with whom the United States have commercial intercourse.
I have the honor to be,   With perfect Respect, Sir   Your most Obedient and most humble Servant
Alexander HamiltonSecy of the Treasy
The Vice President of the United States,and President of the Senate
